Citation Nr: 1343338	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  08-00 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the service-connected trochanteric bursitis of the right hip.



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel









INTRODUCTION

The Veteran served on active duty from December 1976 to December 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2007 by the RO.

In a June 2013 rating decision, the RO assigned a separate 20 percent rating for right thigh limitation of abduction effective on June 12, 2012 to October 30, 2012.  

The Board notes that a claim for total disability based on individual unemployability (TDIU) by reason of service-connected disability is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In this case, during the pendency of the appeal, the Veteran filed a claim for TDIU rating in December 2010, and the RO denied the claim in a February 2012 rating decision.  Because the Veteran did not appeal this decision, the issue of a TDIU rating is not before the Board at this time.

A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.  The Virtual VA paperless claims processing system contains VA treatment records related to the appeal.



FINDINGS OF FACT

1.  The service-connected trochanteric bursitis of the right hip is shown to have been productive of a disability picture manifested by functional loss due to pain that more nearly approximated that of flexion of the thigh limited to 30 degrees.  

2.  The service-connected trochanteric bursitis of the right hip is manifested by limited adduction where legs could not be crossed prior to June 12, 2012.  



CONCLUSIONS OF LAW

1. The criteria for the assignment of an initial evaluation of 20 percent for the service-connected trochanteric bursitis of the right hip, based on limitation of motion, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§, 4.71a including Diagnostic Codes 5003, 5019, 5252 (2013).

2.  The criteria for the assignment of a rating of 10 percent, but not higher for the service-connected trochanteric bursitis of the right hip, based on limitation of adduction, prior to June 12, 2012, have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5003, 5019, 5253 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

A June 2006 VCAA letter explained the evidence necessary to substantiate the claim for service connection and higher initial ratings.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, the June 2006 VCAA notice letter from VA was provided prior to initial adjudication of the Veteran's claims and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

This appeal arises from a Notice of Disagreement (NOD) with the initial evaluation following the grant of service connection for hypertension.  This NOD does not give rise to additional duty to notify on the part of VA.  Dingess/Hartman, 19 Vet. App. 473; 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement).

With regard to the duty to assist, the claims file contains service treatment records, identified private treatment reports, Social Security Administration records, and reports of VA examinations. See 38 U.S.C.A. § 5103A(a)-(d).

The Veteran underwent VA examinations in November 2006, August 2010, April 2012, June 2012, and October 2012 to evaluate the current severity of the service-connected right hip disability.  VA obtained additional medical opinions in September 2012 and January 2013. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports provide detailed descriptions of the service-connected disability.  The combination of examination reports and VA medical opinions are deemed to be adequate for the purpose of rating of the service-connected disability in accordance with the applicable rating criteria.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.


II.  Disability Ratings Generally

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  


Law and Regulation

The service-connected right hip disability is currently rated under Diagnostic Code 5019 (bursitis).  The Schedule for Rating Disabilities directs that disabilities involving bursitis are to be evaluated as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a (2013).

Diagnostic Code 5003 provides that degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

Limitation of motion of the hip is rated under Diagnostic Codes 5251, 5252, and 5253.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, and 5253 (2013).  Hip flexion is measured from 0 degrees to 125 degrees; abduction is measured from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

For limitation of extension of the thigh, where extension is limited to 5 degrees, a 10 percent evaluation is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5251 (2013).  

For limitation of flexion of the thigh, where flexion is limited to 45 degrees, a 10 percent evaluation is assigned; where flexion is limited to 30 degrees, a 20 percent evaluation is assigned; where flexion is limited to 20 degrees, a 30 percent evaluation is assigned; and where flexion is limited to 10 degrees, a 40 percent evaluation is assigned. 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2013).

The Board notes that the service-connected right hip disability has been assigned a separate 20 percent evaluation based on limitation of abduction of the thigh effective on June 12, 2012 to October 30, 2012 under Diagnostic Codes 5003-5253.

Diagnostic Code 5253 addresses impairment of the thigh.  A 10 percent evaluation is assigned for limitation of rotation where the affected leg cannot toe-out more than 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5253 (2013).  A 10 percent evaluation is assigned for limitation of adduction where the legs cannot be crossed. Id.  A 20 percent evaluation is assigned for limitation of abduction with motion lost beyond 10 degrees. Id.

Other diagnostic codes relating to the hip are Diagnostic Code 5250 (ankylosis), Diagnostic Code 5254 (Hip, flail joint), and Diagnostic Code 5255 (femur, impairment of: fracture/malunion).  Pathology and symptoms of these conditions are not shown on examination and application of these diagnostic codes is not warranted. 38 C.F.R. § 4.71a.

When an evaluation of a disability is based at least partly upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse. 

A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran was afforded a VA examination of the right hip in November 2006.  He reported that physical activity increased the pain in his right hip.  On examination, his posture and gait were normal, and he required no assistive device for ambulation.  

The range of motion measurements for the right hip were as follows: flexion to 110 degrees with pain at 100 degrees; extension to 25 degrees with pain at 20 degrees; adduction to 20 degrees with pain at 15 degrees; abduction to 40 degrees with pain at 30 degrees; external rotation to 50 degrees with pain at 40 degrees; and internal rotation to 30 degrees with pain at 20 degrees.  

The right hip function was not additionally limited by pain, fatigue, weakness, lack for endurance or incoordination after repetitive use.  The examiner diagnosed right hip greater trochanter bursitis.  It was noted that the effect on the Veteran's usual occupation was pain on brisk walking.  The effect on his daily activity was difficulty to mow his lawn and pain on repeated motion.

The Veteran was afforded another VA examination of his right hip in August 2010.  He reported having weakness, stiffness, lack of endurance, locking, fatigability and pain.  He had trouble with prolonged walking and standing.  He had flare-ups as often as 7 times per week precipitated by physical activity and alleviated by rest and Percocet.  

On examination, the Veteran's posture was noted to be normal, and his gait was antalgic due to right hip pain.  He was unable to perform a tandem gait.  There was tenderness and guarding of movement.  The right hip showed no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, malalignment, or drainage.  There was no subluxation or ankylosis.  

The range of motion measurements were as follows: flexion to 82 degrees with pain; extension to 30 degrees with pain; adduction to 26 degrees with pain; abduction to 22 degrees with pain; external rotation to 60 degrees with pain; and internal rotation to 40 degrees with pain.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  

The VA examiner noted no change in the diagnosis of right trochanteric bursitis.  It was noted that the Veteran's hip had an effect on his usual occupation and daily activity with no prolong walking, standing, trouble with kneeling or bending over.  

The Veteran was afforded another VA examination in April 2012.  He reported that he could not walk 100 yards.  He reported having flare-ups that impacted walking, sitting and standing.  

The range of motion measurements were as follows: flexion was to 100 degrees with pain; extension to greater than 5 degrees with painful motion; abduction was not lost beyond 10 degrees; limited abduction did not limit his ability to cross legs; limited rotation did not limit his ability to toe-out more than 15 degrees; following repetitive-use flexion was to 100 degrees; there was no change to extension, abduction, adduction or rotation.  

There was no ankylosis or malunion of the femur, flair hip joint or leg length discrepancy.  He denied using assistive devices.  The X-ray studies showed a mild degenerative subarticular cyst of the right hip.  The diagnosis was that of status post right trochanteric bursitis resolved.

In a June 2012 VA examination, the Veteran reported having frequent flare-ups.  He indicated that, once a month, he was not able to get out of bed and, approximately seven days a month, he was not able to get out of the house.  He reported being able to walk 200 yards on flat ground on a good day.  

On examination, the range of motion testing was as follows: flexion to 80 degrees with pain; extension to 5 degrees with pain; abduction was lost beyond 10 degrees; adduction was limited such that the Veteran could not cross his legs; there was limitation of rotation such that the Veteran could not toe-out more than 15 degrees.  

Following repetitive-use testing, the Veteran performed flexion was to 70 degrees, extension to 0 degrees, abduction lost beyond 10 degrees; adduction limited so that the Veteran could not cross legs and rotation limited so that the Veteran could not toe-out more than 15 degrees.  

The Veteran had additional functional limitation of range of motion and functional loss noted as less movement than normal, weakened movement, excess fatigability, incoordination, impaired abilty to execute skilled movements smoothly, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing, and or weight-bearing.  

The examiner did note there was localized tenderness or pain to palpation for joint/ soft tissue of the hip.  There was no ankylosis, malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  

The Veteran reported having to use a cane constantly.  The examiner noted the claims folder was not available for review; however, the Veteran brought in private medical records to document the severity of the disability.  The examiner did note significant residual pain and decreased range of motion due to a staph septic arthritis and sepsis.  The examiner indicated the Veteran was unemployable since he had many days where he was not able to function due to pain.

The Veteran was afforded a September 2012 VA opinion to reconcile conflicting medical evidence in the VA examination reports.  

The September 2012 VA examiner indicated there were three confirmed diagnoses by radiologic evidence: right hip degenerative joint disease (manifested by cystic changes); right greater trochanteric bursitis; and right sacroiliitis.  The examiner noted that the sacroiliitis right hip degenerative joint disease were less likely than not proximately due to or the result of his greater trochanteric bursitis.  The rationale given was that these conditions represented separate anatomical locations and therefore could not constitute a progression.  

Finally, the VA examiner noted that bursitis was often intermittent in nature and rarely persistent in chronic manifestations for years.  It was also noted there were no neurologic manifestations that could reasonably be attributed to any of those conditions.  

The Veteran was afforded another VA examination in October 2012.  He reported continuing right hip pain at a low level until 2010 when he developed a deep infection from an injection site for an unrelated back/ right sacroiliac condition.  He reported the impact of the flare-up as pain with weight-bearing and sitting longer than 20 minutes with both hips at 90 degrees.  

The range of motion testing was as follows: flexion was to 125 degrees with pain; extension was greater than 5 degrees with pain; abduction was not lost beyond 10 degrees; the Veteran was able to cross legs; toe-out more than 15 degrees; abduction was to 20 degrees with pain; internal rotation was to 40 degrees with pain; and external rotation was to 30 degrees with pain.  

There was no additional limitation in range of motion of the hip and thigh following repetitive-use testing.  The Veteran had additional functional loss and impairment in the right hip such as less movement than normal, weakened movement, and pain on movement.  There was pain on palpitation.  There was no ankylosis of the right hip or malunion of nonunion of the femur, flail hip joint, or leg length discrepancy.  

The Veteran reported regularly using a cane used for back and hip pain.  The examiner noted the impact of the hip disability of the Veteran's work is difficulty standing or walking over 50 yards because of right hip pain and pain after sitting longer than 20 minutes.  The X-ray studies showed minimal degenerative changes of the right hip.

In a January 2013 opinion, the VA examiner opined that the Veteran's right hip degenerative joint disease and right sacroilitis was at least as likely as not related to his December 1978 in-service incident as the record indicated the Veteran developed chronic right hip complaints after the in-service hip injury.

Also of record are extensive private and VA treatment records that show the Veteran received treatment for pain in his right hip in the form of pain management and pain medication.  However, there are no range of motion measurements of record showing limitation of motion in excess of that reported at his VA examinations. 

The Veteran is in receipt of SSA disability benefits based on sacroiliitis and bilateral knee arthritis.  The records underling the SSA decision are consistent with the VA medical records on record.


Analysis

The Veteran contends that he is entitled to an initial disability rating of 20 percent.  See January 2008 Substantive Appeal.

Based on a careful review of the entire record, the Veteran currently is shown to have a serious functional deficit due to pain as well as increased pain during periods of flare-ups involving the right hip.

On VA examination, the range of motion testing showed the Veteran only experienced some functional loss due to pain.  However, his lay statements during examination serve to document the extent of functional loss by noting his difficulty in standing , in walking over 50 yards, and in sitting longer than 20 minutes.

After considering the evidence that includes credible lay statements showing limited hip function manifested by constant pain, daily flare-ups, and limited hip function limiting daily activities, the Board finds that the service-connected right hip disability picture is productive of a level of functional loss that more nearly approximated that of flexion of the thigh limited to 30 degrees.  

Thus, based on the record, an increased rating of 20 percent, but not higher is for application in this case.

To the extent that pain may limit his ability to do prolonged standing or walking, he did not demonstrated a compensable limitation of flexion, instability, or subluxation since service. 

These factors, in the Boards opinion, prevent the assignment of a higher initial rating based on limitation of function in that they do not equate with an overall disability picture consistent with flexion of the thigh limited to 20 degrees at this time under Diagnostic Code 5252.

Regarding Diagnostic Code 5253, governing impairment of the thigh, the Code allows rating where a limitation of abduction or limitation of adduction is demonstrated.  

As noted, in a June 2013 rating decision, the RO assigned a 20 percent evaluation for limitation of abduction from June 12, 2012 to October 30, 2012.  However, the Veteran complained of limitation of adduction much earlier. 

In his April 2007 NOD, the Veteran was unable to cross his right leg over his left leg.  Limitation of adduction, cannot cross legs warrants a 10 percent disability under Diagnostic Code 5253.  

As such, the Veteran is entitled to a 10 percent disability rating under Diagnostic Code 5253, prior to June 2012.  The Veteran did not demonstrate limitation of abduction on subsequent examination in October 2012.  As such, a compensable evaluation is not warranted after October 30, 2012.

When it considers rating a disability under a Diagnostic Code provision which contemplates limitation of motion the Board also recognizes its duty to consider the extent to which a joint may be subject to additional functional loss because of pain on motion or use. 38 C.F.R. § 4.40, 4.45 (1998); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In increasing the Veteran's rating, the Board has considered his functional limitations due to pain and reduction of motion including inability to cross legs prior to the June 12, 2012 rating for limitation of abduction.

Further, a separate compensable rating under Diagnostic Code 5251 for limitation of extension of the thigh to 5 degrees is not applicable.  Except for extension to 5 degrees on one occasion in June 2012, extension was measured as 20 degrees, 30 degrees, and greater than 5 degrees in November 2006, August 2010, and April 2012 respectively.  

To the extent the Veteran demonstrated limitation of extension to 5 degrees on examination in June 2012, this is not consistent with normal range of extension shown throughout the appeal.  Therefore, a rating under Diagnostic Code 5251 is not warranted.

Accordingly, on this record, the Board finds that an increased rating of 20 percent, but no more, is warranted throughout the appeal.  Finally, a separate rating of 10 percent, but no more is warranted for limitation of adduction prior to June 12, 2012.  


III.  Extraschedular Considerations 

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the service-connected right hip disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.

If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required. Thune v. Peake, 22 Vet. App. 111 (2008), aphid, Thune v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described, the manifestations of the service-connected right hip are contemplated by the schedular criteria; no examiner has reported an exceptional disability picture with symptoms not accounted for by criteria in the rating schedule.  

Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order.



ORDER

An increased rating of 20 percent, but no higher for the service-connected right trochanteric bursitis of the right hip is granted, subject to the regulations governing the award of VA monetary benefits.

A separate rating of 10 percent for the service-connected right hip disability picture based on limitation of abduction of the thigh prior to June 12, 2012 is granted, subject to the regulations governing the award of VA monetary benefits.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


